
	
		I
		111th CONGRESS
		2d Session
		H. R. 5918
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment tax credit for biomass heating property and repeal the passive
		  activity limitation exception for working interests in oil and gas
		  property.
	
	
		1.Investment tax credit for
			 biomass heating property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by inserting or at the end of clause (vii), and by inserting
			 after clause (vii) the following new clause:
				
					(viii)biomass heating property, including boilers
				or furnaces which operate at output efficiencies greater than 75 percent and
				which provide thermal energy in the form of heat, hot water, or steam for space
				heating, air conditioning, domestic hot water, or industrial process heat, but
				only with respect to periods ending before January 1,
				2014,
					.
			(b)30 percent
			 creditClause (i) of section
			 48(a)(2)(A) of such Code is amended by striking and at the end
			 of subclause (III) and by inserting after subclause (IV) the following new
			 subclause:
				
					(V)energy property described in paragraph
				(3)(A)(viii),
				and
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			2.Repeal of exception
			 from passive activity rules for working interests in oil or gas
			 property
			(a)In
			 generalSubsection (c) of section 469 of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (3).
			(b)Conforming
			 amendmentParagraph (4) of section 469 (c) of such Code is
			 amended—
				(1)by striking
			 Paragraphs (2) and (3) and inserting Paragraph
			 (2), and
				(2)by striking
			 Paragraphs
			 (2) and
			 (3) in the heading
			 and inserting Paragraph
			 (2).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
